
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 434
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Conyers (for
			 himself and Mr. Clarke of Michigan)
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Celebrating the 10-year commemoration of
		  the Underground Railroad Memorial, comprised of the Gateway to Freedom Monument
		  in Detroit, Michigan, and the Tower of Freedom Monument in Windsor, Ontario,
		  Canada.
	
	
		Whereas millions of Africans and their descendants were
			 enslaved in the United States and the American colonies from 1619 through
			 1865;
		Whereas Africans forced into slavery were unspeakably
			 debased, humiliated, dehumanized, brutally torn from their families and loved
			 ones, and subjected to the indignity of being stripped of their names and
			 heritage;
		Whereas tens of thousands of people of African descent
			 silently escaped their chains to follow the perilous Underground Railroad
			 northward towards freedom in Canada;
		Whereas the Detroit River played a central role for these
			 passengers of the Underground Railroad on their way to freedom;
		Whereas, in October 2001, the City of Detroit, Michigan,
			 joined with Windsor and Essex County in Ontario, Canada, to memorialize the
			 courage of these freedom seekers with an international memorial to the
			 Underground Railroad, comprising the Tower of Freedom Monument in Windsor and
			 the Gateway to Freedom Monument in Detroit;
		Whereas the deep roots that slaves, refugees, and
			 immigrants who reached Canada from the United States created in Canadian
			 society remain as tributes to the determination of their descendants to
			 safeguard the history of the struggles and endurance of their forebears;
		Whereas the observance of the 10-year commemoration of the
			 Underground Railroad Memorial will be celebrated from October 19 through
			 October 22, 2011, and might include the designation of an International Freedom
			 Corridor and the nomination of the historic Detroit River as an International
			 World Heritage Site;
		Whereas the designation of an International Freedom
			 Corridor would include the States of Michigan, Illinois, Ohio, Wisconsin,
			 Missouri, Indiana, and Kentucky, the Detroit, Mississippi, and Ohio Rivers,
			 which traverse portions of these States, and any other sites associated within
			 this International Freedom Corridor;
		Whereas the Detroit River might be designated as an
			 International World Heritage Site with further joint nomination by the National
			 Park Service and the Parks Canada Agency for inclusion on the World Heritage
			 Site list of the United Nations Educational, Scientific, and Cultural
			 Organization as a testament to the shared history of the United States and
			 Canada;
		Whereas a cooperative international partnership project is
			 dedicated to education and research with the goal of promoting cross-border
			 understanding as well as economic development and cultural heritage
			 tourism;
		Whereas, over the course of history, the United States has
			 become a symbol of democracy and freedom around the world; and
		Whereas the legacy of African-Americans is interwoven with
			 the fabric of democracy and freedom in the United States: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)celebrates the
			 10-year commemoration of the Underground Railroad Memorial, comprised of the
			 Gateway to Freedom Monument in Detroit, Michigan, and the Tower of Freedom
			 Monument in Windsor, Ontario, Canada;
			(2)supports the
			 designation of an International Freedom Corridor and the nomination of the
			 historic Detroit River as an International World Heritage Site;
			(3)recognizes that a
			 National Park Service special resource study may establish national
			 significance, suitability, and feasibility of a National Freedom Corridor;
			 and
			(4)acknowledges that
			 the National Heritage Areas and Corridors are examples of recognitions that do
			 not involve establishing a new unit of the National Park System, and for which
			 the role of the National Park Service is primarily to assist State and local
			 initiatives to preserve resources.
			
